Case 5:18-cr-00120-C-BQ Document 27
                                 16 Filed 11/28/18
                                          11/20/18   Page 1 of 3 PageID 55
                                                                        39
Case 5:18-cr-00120-C-BQ Document 27
                                 16 Filed 11/28/18
                                          11/20/18   Page 2 of 3 PageID 56
                                                                        40
Case 5:18-cr-00120-C-BQ Document 27
                                 16 Filed 11/28/18
                                          11/20/18   Page 3 of 3 PageID 57
                                                                        41
